UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1702



PALMER RUSSELL FITZGERALD,

                                              Plaintiff - Appellant,

          versus

JOHN H. MAJOR, Trading as Major Recording Com-
pany, Incorporated,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. B. Waugh Crigler, Magistrate
Judge. (CA-96-8-H)


Submitted:   October 3, 1996               Decided:   October 9, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Palmer Russell Fitzgerald, Appellant Pro Se. Colin James Steuart
Thomas, Jr., TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant appeals from the magistrate judge's orders dismiss-

ing his civil action for lack of federal jurisdiction and granting

sanctions against him.* We have reviewed the record and the dis-
trict court's orders and find no reversible error. Accordingly, we

affirm on the reasoning of the magistrate judge. Fitzgerald v.

Taylor, No. CA-96-8-H (W.D. Va. May 6 & 31, 1996). We deny the

motions to dismiss the appeal and for summary affirmance without

briefs. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                            AFFIRMED




    *
     The parties consented to the magistrate judge's jurisdiction
under 28 U.S.C. § 636(c)(1) (1994).

                                   2